Citation Nr: 1744631	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a July 26, 2007, rating decision that denied compensation for osteoporosis under 38 U.S.C.A. § 1151(a), now for accrued benefits purposes. 

2. Whether new and material evidence was submitted to reopen a previously denied service connection claim for bilateral hearing loss, now for accrued benefits purposes. 

3. Whether new and material evidence was submitted to reopen a previously denied service connection claim for tinnitus, now for accrued benefits purposes.

4. Entitlement to service connection for cause of death. 

5. Entitlement to dependency and indemnity compensation (DIC).

6. Entitlement to special monthly pension (SMP) for aid and assistance or housebound benefits, for accrued benefits purposes. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Marine Corps from March 1952 to March 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appellant requested a video conference hearing in the September 2011 VA Form 9.  A video conference was scheduled with a Veterans Law Judge on August 9, 2017, but the appellant did not attend and has not provided an explanation that would establish good cause for rescheduling.  Accordingly, the Board finds that the hearing request has been withdrawn and the Board will thus proceed with the Appellant's claim.  

Also, while the record contains recent pieces of returned mail that were addressed to the Appellant, the Appellant has been, and continues to be, represented by The American Legion throughout this appeal.  There is no indication in the record that her representative is unfit, lacks knowledge of the same mailings, or lacks knowledge of the current status of the appeal so as to prejudice the Appellant.  To the contrary, her representative submitted an informal hearing presentation on Appellant's behalf, dated August 25, 2017.  Furthermore, the Post Office Box number in which the returned mail was sent matches the most recent address provided to VA by the appellant and her representative.  For these reasons, the Board will proceed with adjudication of these matters. 

The issue of entitlement to death pension benefits has been raised by the record in a statement dated June 24, 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to SMP for aid and attendance or housebound is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The record reflects that the Veteran passed away on May 10, 2010; the immediate cause of death is listed as non-small cell lung cancer with liver and bowl malignancies.  The appellant is the former spouse of the Veteran.  

2.  The Veteran did not adequately plead a CUE claim regarding the July 2007 denial of Section 1151 benefits for osteoporosis.  

3. The Veteran did not appeal the July 2007 rating decision that denied service connection for bilateral hearing loss due to the lack of a current diagnosis and evidence showing that the condition was incurred in service; thus, the decision became final. 

4. The Veteran did not appeal the July 2007 rating decision that denied service connection for tinnitus due to the lack of a current diagnosis and evidence showing that the condition was incurred in service; thus, the decision became final.

5. Evidence submitted since the July 2007 rating decision is cumulative or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.  

6. Evidence submitted since the July 2007 rating decision is cumulative or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the service connection claim for tinnitus.  

7. The Veteran's death was not caused by a service connected disability.

8. The Veteran was not a former POW and was never rated by the VA as totally disabled for any period of time. 


CONCLUSIONS OF LAW

1. The criteria for raising a CUE claim regarding the rating decision dated July 26, 2007, which denied a Section 1151 claim for osteoporosis, are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.105(a) (2016).

2. New and material evidence was not submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. New and material evidence was not submitted to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for service connection for cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2016).

5. The criteria for entitlement to death and indemnity compensation have not been met. 38 U.S.C.A. §§ 1310, 1318 (West 2014); 38 C.F.R. §§ 3.22, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Clear and Unmistakable Error

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (holding that to prove the existence of CUE, a claimant must show that the error was outcome determinative); Hines v. Principi, 18 Vet. App. 227, 235 (2004). 

In order to find CUE in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Mere disagreement with how the facts were weighed or evaluated does not amount to a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 5; Russell, 3 Vet. App. at 313.

In Fugo v. Brown, 6 Vet. App. 40, 44 (1993), the Court held that "[i]f a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity, and only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  Id.; see also Phillips v. Brown, 10 Vet. App. 25, 31 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).

In this case, the Veteran asserted CUE because the VA allegedly made the July 2007 decision without obtaining a medical opinion.  However, the record clearly contains Dr. J.G.P.'s July 16, 2007, medical opinion about the issue.  The VA relied on Dr. J.G.P.'s medical opinion in denying the Section 1151 claim for osteoporosis on July 26, 2007.  Thus, the Veteran's contention is inaccurate and fails to meet the criteria for raising a CUE claim.  Since being substituted into the Veteran's appeal, the Appellant has not sufficiently pled an outcome determinative error of fact or law with the July 2007 decision pertaining to the Section 1151 claim.  Accordingly, the Board finds that the Veteran and the appellant failed to plead an adequate CUE claim. 

Where the Board determines that a motion for revision based on CUE has been inadequately pled, the appropriate remedy is dismissal of the claim without prejudice, rather than denial, in order to allow the claimant an opportunity to replead.  See Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003).  However, as the Veteran's substitute, the appellant is only eligible to substitute into a pending claim or appeal to process that claim or appeal to completion.  38 U.S.C.A. § 5121A.  By operation of the law governing substitution, the appellant is precluded from filing a new claim for CUE in the July 2007 rating decision because it would not qualify as a pending claim or appeal.  Therefore, the Board must dismiss the claim of CUE in the July 2007 rating decision with prejudice.

II. New and Material Evidence Regarding Bilateral Hearing Loss and Tinnitus

The appellant has substituted herself regarding the claims of entitlement to service connection for hearing loss and tinnitus.  These issues were previously denied by the RO in a July 2007 rating decision that was not appealed in a timely fashion.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

The Veteran filed a service connection claim for bilateral hearing loss and tinnitus in November 2006, which was denied in July 2007 due to a lack of a current diagnosis, and lack of evidence that the condition was incurred in or caused by service.  In March 2010, the Veteran attempted to reopen the claim.  The pertinent evidence of record since the July 2007 denial includes additional lay statements that the Veteran was exposed to loud noises during training; however, the prior denial considered the Veteran's assertions of exposure to loud noises during service.  Thus, these additional lay statements are cumulative or redundant of evidence previously of record and do not raise a reasonable possibility of substantiating the service connection claims for bilateral hearing loss and tinnitus.  Accordingly, sufficient evidence has not been presented to reopen the previously denied service connection claims for bilateral hearing loss and tinnitus.

III. Service Connection for Cause of Death 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id. 

In this case, the Veteran passed away on May 10, 2010.  At the time of his death, he was not service connected for any disability.  The appellant contends that the Veteran died from lung cancer caused by exposure to Agent Orange in service.  The appellant has not provided any evidence that the Veteran was exposed to Agent Orange during service.  The Veteran served in the Marine Corps during the Korean War conflict from March 1952 to March 1954; he did not serve in the Republic of Vietnam or Thailand during the Vietnam War era, or the DMZ (demilitarized zone) in Korea between April 1968 and August 1971.  See 38 C.F.R. 3.307(a)(6) (identifying locations and dates of service that qualify for the herbicide agent presumption).  Therefore, the herbicide agent presumption does not apply.  Id.  Furthermore, no medical evidence has been submitted to show that the Veteran's lung cancer was related to Agent Orange exposure or his military service.  For these reasons, service connection for cause of death is not warranted.

IV. Entitlement to DIC 

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive, compensation at the time of his death for a service-connected disability that was rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since the veteran's release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. 
 § 1318(b).

In this case, the Veteran was not a former POW and has never been rated by the VA as totally disabled for any period of time.  Consequently, DIC benefits are not warranted.


ORDER

The CUE claim regarding the prior denial of Section 1151 benefits for osteoporosis is dismissed.. 
 
New and material evidence was not submitted to reopen the claim of entitlement to service connection for bilateral hearing loss. 

New and material evidence was not submitted to reopen the claim of entitlement to service connection for tinnitus.

Service connection for cause of death is denied.  

Entitlement to DIC benefits is denied. 


REMAND

In this case, the Appellant filed a claim for entitlement to accrued benefits on June 24, 2010.  The issues discussed above fell within this claim and were addressed accordingly.  Other benefits under this claim include death pension benefits and special monthly pension (SMP) for aid and attendance or housebound status.  The appellant sought death pension benefits and SMP for aid and attendance or housebound status in the June 2010 application; however, the former was not adjudicated; therefore, it is referred to the AOJ for appropriate action.  

Regarding the latter benefit, SMP is payable to the surviving spouse of a veteran by reason of the spouse being in need of aid and attendance, or by reason of being housebound.  38 C.F.R. §§ 3.351(a)(5), (f).  Surviving spouses who do not qualify for a death pension based on need for aid and attendance may receive an increased pension based on housebound status if they are "permanently housebound by reason of disability."  38 C.F.R. § 3.351(f).  This requirement is met "when the surviving spouse is substantially confined to his or her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime."  Id.  

The record is not fully developed for purposes of adjudicating the SMP claim.  Further development must be done regarding the appellant's health and disability status.  For this reason, the SMP claim for aid and attendance or housebound is remanded to the AOJ for appropriate action. 

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate action to develop the surviving spouse/appellant's claim for SMP for aid and attendance or housebound.  See 38 C.F.R. §§ 3.351(a)(5), 3.351(f).  

2. Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for a response.  After the appellant is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


